DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to application filed 6/20/2019.
Claims 1-20 are pending.
Claim Objections
Claim 7 is objected to because of the following informalities:  the recited claim is incomplete claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupey et al. (Dupey hereinafter) US Patent Application Publication No. 20160034502 filed Aug. 4, 2014 and published Feb. 4, 2016.

Regarding Claims 1, 8, and 15, Dupey disclose a computer-implemented method for automatically ranking and routing data quality remediation tasks, the computer-implemented method comprising: 
analyzing, by one or more processors (Fig. 1,, step 130, Para. 0028, and Para. 0039, wherein the method of examining data corresponds to analyzing, Dupey)  a data set ingested by a 
computing, by the one or more processors, a score for each data quality problem of the set of data quality problems (Fig. 5, Para. 0077, wherein the method of assigning level to the problem corresponds to score, Dupey); 
identifying, by the one or more processors, a route to send each data quality problem of the set of data quality problems (Para. 0041, wherein provide to the user a responds corresponds to route to send each problem, and Fig. 2, step 210, Dupey); and 
exporting, by the one or more processors, each data quality problem according to the score and the route (Fig. 8, Para. 0089, wherein the method of sending a message to the user corresponds to exporting, Dupey).
Also
Claim 8 recites a computer program product (Fig. 1, Dupey).
Regarding Claims 2, 9, and 16, Dupey disclose a method wherein analyzing the data set further comprises: 
analyzing, by the one or more processors, the data set for data characteristics (Para. 0053, wherein the (phone number) data corresponds to data characteristics, Dupey); 
tagging, by the one or more processors, the data set with business terms (Para. 0022, wherein the enterprise data corresponds to business term, Dupey); 
identifying, by the one or more processors, a set of data quality rules (Para. 0013, wherein the selected rules corresponds to set of data quality rules, Dupey); and 

Regarding Claims 3, 10, and 17, Dupey disclose a method wherein the score is used to rank the set of data quality problems (Para. 0075, wherein the list of potential problems corresponds to ranking, Dupey).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupey et al. (Dupey hereinafter) US Patent Application Publication No. 20160034502 filed Aug. 4, 2014 and published Feb. 4, 2016 in view of  AlZa’noun et al. (AlZa’noun hereinafter) .
Regarding Claims 4, 11, and 18, Dupey disclose all the limitations as stated in the rejection above. However, Dupey doesn’t explicitly disclose a method wherein the score for each data quality problem of the set of data quality problems is a function of a relevance of each data quality problem and an expected cost of resolution of each data quality problem, and wherein the score is a weighted average of the relevance and the expected cost of resolution with pre-defined weights.  On the other hand, AlZa’noun disclose the score for each data quality problem of the set of data quality problems is a function of a relevance of each data quality problem Para. 0035, wherein identifying the root of the problem and the dependencies of the problem corresponds to relevance function, AlZ’anoun, and an expected cost of resolution of each data quality problem (Fig. 5, wherein the branches corresponds to weight of each tier as further described in Para. 0048-0051, and wherein the method of calculating the cost of each branch corresponds to expected cost of resolution of each problem, and wherein the score is a weighted average of the relevance and the expected cost of resolution with pre-defined weights. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dupey, with the teachings of AlZ’anoun, to calculate the cost based on the type of problem as shown in Para. 0052. 
Modification would have been obvious to one of ordinary skill in the art because in the event of providing any service with respect to data quality the cost of data most be calculated 
Regarding Claims 5, 12, and 19, the combination of Dupey in view of AlZ’anoun disclose s method wherein the relevance of each data quality problem is based on a set of data lineage metadata for the data set, and wherein the set of data lineage metadata is inspected for a set of dependent assets that use the data set as a source (Fig. 5, step 500, wherein different layers of data corresponds to linage and the “Conformance” “Non Conformance” corresponds to metadata, and “Internal Data” “External Data”, “Setup” ‘Execution”, “Business Remedy Cost”, IT Remedy Cost” and “External Data and Support and Communication corresponds to set of dependents, AlZ’noun).  

Claims 6-7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupey et al. (Dupey hereinafter) US Patent Application Publication No. 20160034502 filed Aug. 4, 2014 and published Feb. 4, 2016 in view of  Pandit et al. (Pandit hereinafter) US Patent Application Publication No. 20190377975 filed June 11, 2018 and published Dec. 12, 2019.

Regarding Claims 6, 14, and 20, Dupey disclose all the limitations as stated in the rejection above. However, Dupey doesn’t explicitly disclose wherein the route is a steward's computing device.  On the other hand, Pandit disclose wherein the route is a steward's as shown in Para. 0041. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dupey, with the teachings of Pandit, to compare the record for possible match as shown in Para. 0036. 
Modification would have been obvious to one of ordinary skill in the art because in the event of gathering data based on the data steward’s actions and interactions with the users, the 
Regarding Claim 7, the combination of Dupey in view of Pandit disclose wherein identifying the route comprises: applying, by the one or more processors, a trained machine-learning model (Para. 0041, Pandit). 
Conclusion
	Other art considered not applied;
Lesner et al. US Patent No. 10972414
Bagchi et al. US Patent Application No. 20070198312
Olsen et al. US Patent Application No. 20140114709

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 4, 2021